Order, entered
on March 26, 1963, revoking an order of respondent City Rent Commissioner which denied petitioner’s application for a hardship rent increase reversed on the law and on the facts, and the petition dismissed, with $20 costs and disbursements to the appellant. Respondent rejected petitioner’s application for a hardship rent increase on several grounds. Primarily it appears that the property sold for $550,000, of which the buyer paid $100,000 in cash. *648This is less than 20%. Special Term was of the opinion that the variation from the ratio of 20% fixed by the respondent was so slight that reliance on this ratio amounts to an abuse of discretion. On the contrary, once the respondent has shown a reasonable basis for the ratio adopted by her, it becomes the burden of the landlord to show that the use of the ratio is so unreasonable as to be arbitrary. Here there was no such showing. The 20% ratio is firmly established by custom as a minimum norm, and its absence, no matter how slight, can rightly be taken by respondent as an indication of abnormal financing. This was only one factor in the picture. Other divergences confirm that the financing was abnormal. Concur — Botein, P. J., Rabin, McNally and Eager, JJ.; Stevens, J., dissents and votes to affirm.